517 P.2d 789 (1973)
James N. WILLIAMS, as an individual and as guardian ad litem of James Williams, Jr., Appellants,
v.
Howard ZELLHOEFER and Skyline Ranch, Respondents.
No. 6931.
Supreme Court of Nevada.
December 31, 1973.
Charles L. Kellar, Las Vegas, for appellants.
W. Owen Nitz, Las Vegas, for respondents.

OPINION
PER CURIAM:
In appellant's Opening Brief, his counsel specifies five errors. Counsel's arguments concerning the first four assume facts not in the record on appeal, which consists of the pleadings and a statement of the evidence, submitted by respondents, and settled and approved by the trial court pursuant to NRCP 75(n). The trial court expressly rejected and disapproved a different statement of the evidence which appellant's counsel submitted.
On appeal, appellant's counsel has made no attempt to confine or relate his argument to such record as is available, which to us seems to justify deciding the merits of the action in respondents' favor. As to the fifth assignment of error, counsel has proffered no argument whatever.
"If appellant presents no argument or authorities in support of an alleged error in the court below, this court will not consider the assignment, unless the error is so unmistakable that it reveals itself by a casual inspection of the record." Allison v. Hagan, 12 Nev. 38, 42 (1877); Gardner v. Gardner, 23 Nev. 207, 45 P. 139 (1896); Candler v. Ditch Co., 28 Nev. 151, 80 P. 751 (1905); Riverside Casino v. J.W. Brewer Co., 80 Nev. 153, 390 P.2d 232 (1964); Smithart v. State, 86 Nev. 925, 478 P.2d 576 (1970).
Affirmed.